Case 3:20-cv-00503-SMY Document 16 Filed 12/04/20 Page 1 of 4 Page ID #143




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 THEOTIS WILLIAMS, #B18100,                               )
                                                          )
                Plaintiff,                                )
                                                          )
 vs.                                                      )           Case No. 20-cv-00503-SMY
                                                          )
 ROB JEFFERYS, JOHN EILERS, ALYSSA                        )
 WILLIAMS, DANIEL Q. SULLIVAN,                            )
 MORGAN THAYLER, MAJOR LOVE,                              )
 SHANE TASKY, S. ENGLER, TONY                             )
 BUTLER, and C/O HOXWORTH,                                )
                                                          )
                Defendants.                               )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Theotis Williams, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”), filed the instant lawsuit pursuant to 42 U.S.C. § 1983 for alleged

deprivations of his constitutional rights while he was incarcerated at Big Muddy River Correctional

Center (“Big Muddy”). He asserts violations of the First, Eighth, and Fourteenth Amendments

and seeks monetary damages. (Doc. 1).

       This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).

                                           Discussion

       Plaintiff filed a motion seeking to supplement the Complaint with a copy of a response

from the Administrative Review Board (ARB) to an appeal of a grievance he filed. (Doc. 14). He
Case 3:20-cv-00503-SMY Document 16 Filed 12/04/20 Page 2 of 4 Page ID #144




states the Complaint in this lawsuit was filed while the grievance he submitted to the ARB was

still pending and seeks to submit the response from the ARB as proof that he exhausted his

administrative remedies as to the claims in this lawsuit. Plaintiff’s motion will be granted. The

supplement to the Complaint raises the issue of whether this lawsuit was filed prematurely – before

Plaintiff had fully exhausted his administrative remedies within the prison system.

       Pursuant to the Prison Litigation Reform Act, a prisoner may not bring a lawsuit about

prison conditions unless and until he has exhausted all available administrative remedies. 42

U.S.C. § 1997e(a). “[A] prisoner who does not properly take each step within the administrative

process has failed to exhaust state remedies.” Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir.

2002). The Seventh Circuit requires strict adherence to the exhaustion requirement, Dole v.

Chandler, 438 F.3d 804, 809 (7th Cir. 2006). The purpose behind the exhaustion requirement is

to give corrections officials the opportunity to address complaints internally before a federal suit

is initiated. See Porter v. Nussle, 534 U.S. 516, 52425 (2002). “[I]f a prison has an internal

administrative grievance system through which a prisoner can seek to correct a problem, then the

prisoner must utilize that administrative system before filing a claim under Section 1983.” Massey

v. Helman, 196 F.3d 727, 733 (7th Cir.1999). Thus, “a suit filed by a prisoner before administrative

remedies have been exhausted must be dismissed; the district court lacks discretion to resolve the

claim on the merits, even if the prisoner exhausts intra-prison remedies before judgment.” Perez

v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). An attempt to exhaust available

administrative remedies in the midst of litigation is insufficient. See Ford v. Johnson, 362 F.3d

395, 398 (7th Cir.2004); Perez, 182 F.3d at 536–37.

       Failure to exhaust administrative remedies is an affirmative defense. However, when it is

clear from the face of the Complaint that a prisoner has not exhausted his available remedies, the



                                            Page 2 of 4
    Case 3:20-cv-00503-SMY Document 16 Filed 12/04/20 Page 3 of 4 Page ID #145




Complaint fails to state a claim upon which relief may be granted. Jones v. Bock, 549 U.S. 199,

214–215 (2007); see also Walker v. Thompson, 288 F.3d 1005, 1009–10 (7th Cir.2002) (dismissal

is appropriate “when the existence of a valid affirmative defense is so plain from the face of the

complaint that the suit can be regarded as frivolous”). Here, Plaintiff filed his Complaint on June

1, 2020, while his appeal to the ARB on his grievance related to the claims in this lawsuit was still

pending. (Doc. 14). The ARB response is dated August 24, 2020. (Id., p. 3). Because the failure

to exhaust is obvious by Plaintiff's own admission, this action is subject to dismissal pursuant to

§ 1915A. The dismissal shall be without prejudice 1 to Plaintiff re-filing his claim in a new lawsuit.

                                                 Disposition

         Plaintiff’s Motion to Supplement Pending Complaint (Doc. 14) is GRANTED.

         Plaintiff’s Complaint is DISMISSED without prejudice pursuant to 28 U.S.C. §1915A and

42 U.S.C. § 1997e(a) for failure to exhaust administrative remedies before filing suit. The

dismissal SHALL NOT count as a strike under 28 U.S.C. § 1915(g).

         If Plaintiff wishes to appeal this dismissal, his notice of appeal must be filed with this Court

within thirty (30) days of the entry of judgment. Fed. R. App. P. 4(a)(1)(A). A proper and timely

motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline.

Fed. R. App. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days

after the entry of the judgment, and this 28-day deadline cannot be extended. If the appeal is found

to be non-meritorious, Plaintiff may incur a “strike.”

         If Plaintiff does choose to appeal, he will be liable for the $505.00 appellate filing fee

irrespective of the outcome of the appeal. See Fed. R. App. P. 3(e); 28 U.S.C. § 1915(e)(2);



1
 “[A]ll dismissals under § 1997e(a) should be without prejudice.”   Ford v. Johnson, 362 F.3d 395, 401 (7th Cir.
2004).


                                                 Page 3 of 4
Case 3:20-cv-00503-SMY Document 16 Filed 12/04/20 Page 4 of 4 Page ID #146




Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-

59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A motion for leave to

appeal in forma pauperis should set forth the issues Plaintiff plans to present on appeal. See Fed.

R. App. P. 24(a)(1)(C).

       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed, thus the filing fee remains due and payable.          28 U.S.C.

§ 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       The Clerk of the Court is DIRECTED to enter final judgment and to close this case.

       IT IS SO ORDERED.

       DATED: December 4, 2020


                                                     s/ Staci M. Yandle_____
                                                     STACI M. YANDLE
                                                     United States District Judge




                                           Page 4 of 4
